DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,18,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobde (2014/0363930).
Bobde teaches an electronic component (front page figure), comprising: first and second semiconductor regions (125-P, 155); and a third semiconductor region 101 arranged under the first and second semiconductor regions and further extending between the first and second semiconductor regions to separate the first semiconductor region from the second semiconductor region; wherein the first and third semiconductor regions define electrodes of a first diode, the first diode being an avalanche diode 170; and wherein the second and third semiconductor regions define electrodes of a second diode.
Dependent claims 2 and 3 only recite intrinsic features of diodes formed by semiconductor regions on a substrate and are fully addressed by the technical sections of the disclosure. 
Claim 18 recites that the diodes are used as ESD protection and that is addressed in the first line of the Abstract (TVS). 
Claim 19 only states that the device of claim 1 is a circuit element.
Allowable Subject Matter
Claims 20 and 21 are allowed.
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Allowed claims 20 and 21 have the features of claim 1 in combination with other design features that have not been taught or been fairly suggested by the prior art of record. Dependent claims 4-17 recite additional features, such as the resistivity of the electrically insulating layer, that have not been taught or been fairly suggested by the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SWJackson
September 11, 2021







/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836